Citation Nr: 1643194	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an extension of the delimiting date for education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), beyond November 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty from July 1993 to November 1995.

The issue of entitlement to an extension of the delimiting date for education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), beyond November 7, 2005 comes before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.  The issue was remanded by the Board in September 2013 and September 2014 (VBMS, 10/8/14).

In May 2011, the appellant, along with his wife, proffered testimony before the
undersigned Veterans Law Judge (VLJ), at the Oakland, California, RO.  A
transcript of that hearing was prepared and has been included in the claims folder
for review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claim so that the RO could (1) issue to the appellant a corrective notice letter in accordance with 38 C.F.R. § 21.1031; (2) associate with the education file the appellant's complete claims file; (3) contact the appellant and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records, and (4) readjudicate the issue.  

The Board notes that a December 2015 correspondence sought additional information from the Veteran.  However, VBMS suggests that it was not sent.  Additionally, it does not appear that a corrective notice letter was ever sent.  Finally, it does not appear that the case has been readjudicated.  The paper file contains a November 2014 correspondence that is a cover letter for a supplemental statement of the case.  However, the supplemental statement of the case is not there.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the appellant a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2015). The appellant's education folders should be reviewed and all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2007) and (2015) should be completed.  

2.  If the RO has not already done so, the RO should contact the appellant and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records.  The appellant is asked to cooperate in this endeavor.  

The RO is instructed to inform the appellant that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In other words, the appellant should be advised that his lack of cooperation and the lack of any additional supporting documents from him may detrimentally affect his claim for benefits.  All obtained evidence should be included in the claims folder for future review.  If no additional evidence is received, this should be noted in the claims folder.  

If requests for any private or non-VA government treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2015).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  The RO is hereby put on notice that it must specifically note in the record that it has obtained all of the appellant's files and that all of the files will be forwarded to the Board for review in conjunction with this appeal.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







